Citation Nr: 1631635	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction currently resides with the Wichita, Kansas RO.

The Veteran testified at a May 2011 videoconference hearing.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board February 2014.  At that time, the Board dismissed the claims of entitlement to service connection for vision loss, left eye, and hypertension, and remanded the remaining issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left knee disability and allergic rhinitis 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran reports that he injured his left knee in an automobile accident during service.  During the May 2011 Board hearing, he testified that he also injured his knee again approximately seven or eight years following service and that he underwent surgery for his left knee at a hospital in Enid, Oklahoma.  However, after being requested to provide further information regarding his left knee surgery pursuant to the Board's 2014 Remand, he indicated he did not have surgery on the left knee.  See VA Form 21-4138 Statement in Support of Claim received in April 2014.  Nonetheless, VA treatment records dated in June 2011 reflect that the Veteran complained of having left knee pain for "quite a while."  The examiner listed the assessment to include left knee arthralgia, could be osteoarthritis.  Subsequent VA treatment records indicate a diagnosis of osteoarthrosis of the knee, without specifying which knee.  In light of the Veteran's contentions and given a current diagnosis, the Board finds that a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Regarding the Veteran's allergic rhinitis, VA treatment records dated in October 2008 reflect that the Veteran takes Allegra for allergies occasionally.  More recent VA treatment records dated through 2014 reflect that the Veteran takes Fexofenadine as needed.  During the May 2011 Board hearing, the Veteran stated that he had a runny nose, sneezing, and hives in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of allergic rhinitis.  However, a medical history take in December 1972 reflects that the Veteran's childhood illnesses included allergies to dogs, cats, and wool.  While the Veteran was hospitalized following his automobile accident, he also developed a rash requiring treatment with Benadryl and Synalar.  Thus, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Hearing loss and tinnitus

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma incurred during active duty.  Specifically, according to the May 2016 Appellant Brief, the Veteran's representative contends that the Veteran also experienced acoustic trauma during the Veteran's additional service in the Reserves or Guard.  As noted in the May 2016 Appellate Brief, personnel records reflect that the Veteran had additional service including active duty and/or annual training days, to include in 1988.  Thus, in this case, additional efforts are required to obtain the Veteran's service records regarding his time in the Reserves or Guard.  In addition, while the Veteran was provided VA examinations in January 2009 and April 2014, VA should obtain an addendum medical opinion in consideration of any additional verified service.

With respect to the Veteran's tinnitus claim, the January 2009 VA examiner stated that the Veteran's tinnitus was etiologically related to his hearing loss.  As the VA audiology examiner indicated that tinnitus is a symptom of hearing loss, the claim seeking service connection for tinnitus is inextricably intertwined with the hearing loss claim, and the Board will remand the tinnitus claim for adjudication at the same time as the hearing loss claim. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Verify any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  All requests and responses, positive and negative, should be associated with the claims file. 


2.  Obtain any available service treatment records from verified periods of ACDUTRA and/or INACDUTRA.  All requests and responses, positive and negative, should be associated with the claims file. 

3.  Request all VA treatment records for the Veteran from the VAMC in Wichita, Kansas dated since August 2014.  All requests and responses, positive and negative, should be associated with the claims file. 

4.  Then, schedule the Veteran for an examination with an appropriate clinician in order to determine whether the Veteran has allergic rhinitis that had its onset during active service, or is otherwise related to any incident of service.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of the record in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's allergic rhinitis began during active service or is related to any incident of service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. 

4.  Schedule the Veteran for an examination with an appropriate clinician in order to determine whether the Veteran has a left knee disability that had its onset during active service, or is otherwise related to any incident of service.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of the record in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not the Veteran's left knee disability began during active service, within 1 year of active service, or is related to any incident of service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. 

5.  Obtain an addendum opinion regarding the etiology of the Veteran's hearing loss from the VA examiner who conducted the April 2014 VA audiology examination.  If that examiner is unavailable, another examiner may provide the opinion.  If an examination is deemed warranted, one must be provided.  The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, to include any newly associated evidence of record , whether there is any change in the opinions provided in the April 2014 VA examination report.  The examiner must explain why or why not. 

6.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




